Exhibit (10)(t)
Officer Separation Agreement

 



--------------------------------------------------------------------------------



 



Contents

             
Article 1.
  Establishment, Term, and Purpose     1  
 
           
Article 2.
  Definitions     2  
 
           
Article 3.
  Severance Benefits     5  
 
           
Article 4
  Notice of Termination; Resignation As Officer and Director     7  
 
           
Article 5.
  Restrictive Covenants and Clawback     7  
 
           
Article 6.
  Dispute Resolution and Notice     10  
 
           
Article 7.
  Successors and Assignment     11  
 
           
Article 8.
  Miscellaneous     11  
 
           
Exhibit A
  General Release Agreement     15  
 
            i


 



--------------------------------------------------------------------------------



 



Officer Separation Agreement
     THIS OFFICER SEPARATION AGREEMENT (“Agreement”) is made, entered into, and
effective as of                      (hereinafter referred to as the “Effective
Date”), by and between,                                         , a Michigan
corporation, (hereinafter referred to as the “Employer”) and
                                         (hereinafter referred to as the
“Officer”).
     WHEREAS, the Board of Directors of CMS Energy Corporation, a Michigan
corporation (hereinafter referred to as “CMS Energy Corporation”) has approved
entering into severance agreements with certain officers as being necessary and
advisable for the success of CMS Energy Corporation; and
     WHEREAS, the Officer is currently employed at
                                        , by the Employer in a key management
position as                                         ;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the Officer and the Employer and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Officer and the Employer, intending to be legally bound, agree
as follows:
Article 1. Establishment, Term, and Purpose
     This Agreement will commence on the Effective Date and shall continue in
effect until December 31, 2010. However, at December 31, 2010, and if extended,
at the end of each additional year thereafter, the term of this Agreement shall
be extended automatically for one (1) additional year, unless the Committee (as
defined in Section 2.9 herein) delivers notice six (6) months prior to the end
of such term, or extended term, to the Officer, stating that the Agreement will
not be extended. In such case, the Agreement will terminate at the end of the
term, or extended term, then in progress. If the term of this Agreement is not
extended, the Employer is not obligated to pay any severance benefits under
Section 3.2 herein for a Qualifying Termination that happens after the
expiration of the term of this Agreement. Notwithstanding the above, the Officer
acknowledges that this Agreement will expire on the first of the month following
his or her 65th birthday to the extent that it is permitted under Section 631(c)
of the Age Discrimination in Employment Act, and the Officer agrees to submit a
resignation to the Committee not less than six (6) months prior to his or her
65th birthday to be effective the first of the month following the Officer’s
65th birthday. In addition, notwithstanding the above, any obligation of the
Employer arising during the term of this Agreement shall survive the termination
of this Agreement until paid in full, provided that the Officer has received a
Notice of Termination under 2.18 herein. Notwithstanding the forgoing, the
obligations of the Officer under Article 5 herein shall continue in effect and
survive the expiration of the term of this Agreement.

1



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below:

  2.1   “Affiliate” has the meaning set forth in Rule 12b-2 under of the
Exchange Act.     2.2   “Agreement” means this agreement, including the
“whereas” clauses and Exhibit A.     2.3   “Base Annual Salary” means the
Officer’s full annual salary, whether or not any portion thereof is paid on a
deferred basis, at the Effective Date of Termination. It does not include any
incentive compensation in any form, bonuses of any type or any other form of
monetary or nonmonetary compensation other than salary.     2.4   “Beneficiary”
means the persons or Entities designated by the Officer pursuant to Section 8.5.
    2.5   “Benefit plan clawback provision” has the meaning set forth in
Section 5.1(g) herein.     2.6   “Board” means the Board of Directors of CMS
Energy Corporation.     2.7   “Cause” is determined solely by the Committee in
the exercise of good faith and reasonable judgment, and means the occurrence of
any one or more of the following:

  (a)   The continued failure by the Officer to substantially perform his or her
duties of employment (other than any such failure resulting from the Officer’s
Disability), after a demand for substantial performance is delivered to the
Officer that identifies the manner in which the Committee believes that the
Officer has not substantially performed his or her duties, and the Officer has
failed to remedy the situation within a reasonable period of time specified by
the Committee which shall not be less than 30 days; or     (b)   The Officer’s
(i) indictment for a felony or (ii) a conviction for a misdemeanor involving
fraud, embezzlement, theft, misappropriation or failure to be truthful; or    
(c)   The Officer’s (i) gross negligence, (ii) failure or refusal, on request or
demand by the Employer or any governmental authority, to provide testimony to or
cooperate with any governmental regulatory authority, or any other similar
non-cooperation by the Officer, (iii) willful engaging in misconduct materially
or demonstrably injurious to the business or reputation (by adverse publicity or
otherwise) of CMS Energy Corporation or its Affiliates, monetarily or otherwise,
or (iv) violation of a material provision of the Employer’s code of conduct and
code of ethics, including but not limited to violations of the Employer’s
policies relating to substance abuse and discrimination; or

2



--------------------------------------------------------------------------------



 



  (d)   The Officer’s breach of the terms of Article 5 herein.

However, for purposes of clause (c), no act or failure to act on the Officer’s
part shall be considered “willful” if done, or omitted to be done, by the
Officer (i) in good faith and (ii) with reasonable belief that his or her action
or omission was in the best interest of CMS Energy Corporation or its
Affiliates.

  2.8   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     2.9   “Committee” means the
Compensation and Human Resources Committee of the Board or any other committee
appointed by the Board to perform the functions of the Compensation and Human
Resources Committee. The Committee is responsible for the administration of this
Agreement and shall interpret and apply the provisions of this Agreement.
Notwithstanding the above, the Committee may obtain and rely upon advice from
consultants, attorneys and advisors of its choice in making determinations
concerning this Agreement.     2.10   “Direct Competitor” has the meaning set
forth in Section 5.1(a) herein.     2.11   “Disability” means a determination by
the insurer or third-party administrator under an individual and/or group
disability policy covering the Officer that the Officer is totally and
permanently disabled as defined in the policy, or if there is no such coverage,
then a disability that satisfies the requirements of total and permanent
disability under Section 22(e) of the Code.     2.12   “Effective Date” means
the date of this Agreement set forth in the first paragraph of this Agreement.  
  2.13   “Effective Date of Termination” means the first day of any month
following the date on which a Qualifying Termination occurs, as provided under
Section 2.21 herein, which triggers the payment of Severance Benefits hereunder.
Such first day of such month shall be specified in the Notice of Termination If
the Officer is otherwise eligible for retirement, he or she may elect to retire
on the Effective Date of Termination without waiving Severance Benefits to which
he or she may be entitled pursuant to this Agreement.     2.14   “Employer”
means the corporation named in the first paragraph of this Agreement as the
Employer.     2.15   “Entity” means any corporation, partnership, limited
liability company, joint venture, sole proprietorship or firm.     2.16  
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



  2.17   “Exempt Person” has the meaning set forth in Section 5.1(b) herein.    
2.18   “Notice of Termination” shall be provided for a Qualifying Termination
and shall mean a notice which shall provide a specific date (i) on which a
Qualifying Termination will occur and (ii) designated as the Effective Date of
Termination.     2.19   “Officer” means the individual named in the first
paragraph of this Agreement.     2.20   “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d)
and 14(d) thereof, including a “group” as provided in Section 13(d).     2.21  
“Qualifying Termination” means a termination (not involving death, Disability,
Retirement or Cause), pursuant to a Notice of Termination delivered to the
Officer by the Employer or pursuant to a request that the Officer submit a
resignation as an officer and employee (other than as provided for in Article 1
herein).     2.22   “Release” means the signed release of claims and resignation
of all positions as an officer or director of the Employer and any company
affiliated with Employer, which shall be substantially in the form attached
hereto as Exhibit A.     2.23   “Section 409A” means Section 409A of the Code
and applicable Treasury Regulations, and their successors.     2.24   “SERP”
means the retirement plan applicable to the Officer and entitled “Supplemental
Executive Retirement Plan for the Employees of CMS Energy/Consumers Energy
Company” dated December 1, 2007, as amended or under the successor or
replacement of such retirement plan if it is no longer in effect. [For Officers
covered under the defined contribution supplemental executive retirement plan,
the following definition shall be used: “means the retirement plan applicable to
the Officer and entitled “Defined Contribution Supplemental Executive Retirement
Plan” dated December 1, 2007, as amended or under the successor or replacement
of such retirement plan if it is then no longer in effect.].     2.25  
“Severance Benefits” has the meaning set forth in Article 3 herein.

4



--------------------------------------------------------------------------------



 



Article 3. Severance Benefits

  3.1   Severance Benefits.

  (a)   Right to Severance Benefits. The Officer shall be entitled to receive
from the Employer Severance Benefits, as described in Section 3.2 herein, if a
Qualifying Termination of the Officer’s employment satisfying the definition
contained in Section 2.21 has occurred. Benefits received by the Officer under
the pension plan and SERP (or any replacement or successor plans thereto) shall
not be used as an offset to the level of Severance Benefits owed to the Officer.
The Effective Date of Termination will be the date the Officer experiences a
separation from service with the service recipient, as those terms are defined
under Section 409A.     (b)   No Severance Benefits. The Officer shall not be
entitled to receive Severance Benefits under this Agreement if the Officer’s
employment with the Employer ends for reasons other than a Qualifying
Termination.     (c)   Waiver and Release. The Officer shall sign and return to
the Employer a Release to be eligible for payment of Severance Benefits under
Section 3.2 herein. Attached hereto as Exhibit A and incorporated by reference
in this Agreement is the form of release the Officer shall sign and return to
qualify for Severance Benefits under this Agreement. No payment will be made
until the seven (7) day right to revocation of the Release has elapsed.     (d)
  No Duplication of Severance Benefits. If the Officer receives Severance
Benefits, any other severance benefits received by employees not covered by this
Agreement, if any, to which the Officer is entitled shall be reduced on a
dollar-for-dollar basis with respect to Severance Benefits paid pursuant to this
Agreement so that there is no duplication of severance benefits.

  3.2   Description of Severance Benefits. In the event the Officer becomes
entitled to receive Severance Benefits as provided in Section 3.1(a) herein, the
Employer (subject to Section 3.1(c)) shall provide the Officer with the
following:

  (a)   A lump-sum amount paid within thirty (30) calendar days following the
Effective Date of Termination equal to the sum of the Officer’s unpaid salary,
unreimbursed business expenses, and unreimbursed allowances owed to the Officer
through and including the Effective Date of Termination. In the event the
Officer is terminated following a performance year under the Officer Incentive
Compensation Plan but prior to the payment of a bonus for such year, the Officer
will not forfeit such bonus but shall receive any payment when the same is paid
to active employees. To the extent, if any, the Officer has elected to defer any
bonus, any payments due under this provision corresponding to the amount of the
deferral shall be paid or deferred in

5



--------------------------------------------------------------------------------



 



      accordance with the terms elected by the Officer with respect to said plan
under which the bonus is deferred.     (b)   A lump-sum amount, paid within
thirty (30) calendar days following return of the signed Release (but not prior
to the lapse of the seven (7) day revocation period), which shall be provided
not more than fifteen (15) days after delivery to the Officer of a Notice of
Termination, equal to [insert applicable amount based upon salary grade from the
following: for E-3 through E-7 1.50 times Base Annual Salary; for E-8 and above
1.75 times Base Annual Salary].     (c)   The Officer’s termination of
employment pursuant to the Notice of Termination shall be treated as a
resignation under the applicable bonus plan and the Officer shall be entitled to
consideration for a pro-rata bonus to the extent provided for in the bonus plan.
    (d)   Outstanding stock options and stock appreciation rights previously
granted by the Committee to the Officer pursuant to Article VI of the plan
entitled “CMS Energy Corporation Performance Incentive Stock Plan,” dated
December 3, 1999, as amended, or any replacement thereof, shall be treated in
accordance with applicable provisions of the plan. Restricted Stock awarded to
the Officer shall not be forfeited, but rather shall immediately vest and be
paid out if subject only to a time based vesting requirement, and otherwise
shall continue to be subject to any applicable performance based vesting
requirement and shall be paid out in the future in conformance therewith.    
(e)   If the Officer is a participant in the SERP, the Officer’s retirement
benefits under the SERP will become fully vested as of the Effective Date of
Termination and shall not be subject to further vesting requirements or to any
forfeiture provisions.     (f)   For purposes of (1) the Officer’s retirement,
(2) the SERP and (3) benefits not expressly discussed in clauses (a) through
(e) of this Section 3.2, but which are available to the general employee
population or available only to officers and implemented with contracts with
third parties, the benefit plan descriptions covering all employees and the
retirement plan and SERP plan descriptions and contracts with third parties
covering officers in place at the time of the Effective Date of Termination
control the Officer’s treatment under those plans and contracts. All rights of
the Officer to indemnification as an officer or an employee will be determined
under any applicable indemnification policy in effect at the time the matter
giving rise to the need for indemnification is alleged to have occurred. For any
other benefits only available to officers, if those benefits are not expressly
discussed in clauses (a) through (e) of this Section 3.2, those benefits are
terminated for the Officer as of the Effective Date of Termination.

6



--------------------------------------------------------------------------------



 



Article 4. Notice of Termination; Resignation as Officer and Director

  4.1   Any Qualifying Termination of the Officer’s employment shall be
communicated by a Notice of Termination which shall provide a specific date
(i) on which a Qualifying Termination has occurred or will occur, and (ii) that
is designated as the Effective Date of Termination.     4.2   On or before the
Effective Date of Termination, the Officer shall submit to the Employer his or
her written resignation as (i) an officer of the Employer and of all Affiliates
and (ii) a member of the board of directors of the Employer and of all
Affiliates.

Article 5. Restrictive Covenants and Clawback

  5.1   The following shall apply after any termination (including without
limitation due to retirement, disability or resignation for any reason) of the
Officer’s employment:

  (a)   Noncompetition: During the term of employment and for a period of twelve
(12) months after the date of the termination of the Officer’s employment, the
Officer shall not: (i) directly or indirectly, separately or acting or
conspiring with any Person or Entity whether or not employed by CMS Energy
Corporation or any of its Affiliates, engage in or prepare to engage in or have
a financial or other interest in any business which is a Direct Competitor (as
defined below); or (ii) serve as an employee, agent, partner, member,
shareholder, director or consultant, or in any other capacity whatsoever
participate, engage, or have a financial or other interest in, any business
which is a Direct Competitor; provided, however, that notwithstanding anything
to the contrary contained in this Agreement, the Officer may own up to two
percent (2%) of the outstanding shares of the capital stock of an Entity whose
shares are registered under Section 12 of the Exchange Act.         A “Direct
Competitor” means an Entity engaged in the business of (1)(a) selling electric
power or natural gas at retail or wholesale within the State of Michigan, or
(b) selling electric power at wholesale within the market area in which an
electric generating plant owned by an Affiliate of CMS Enterprises Company is
located or (c) storing natural gas within the State of Michigan or
(d) generating, transmitting or distributing electricity or natural gas within
the State of Michigan, or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by an Affiliate of CMS Enterprises Company is located. A “Direct Competitor”
also means any Entity that the Committee designates as a Direct Competitor,
prior to the termination date specified in a Notice of Termination, that it
believes, in good faith, is a competitor to CMS Energy Corporation or its
Affiliates.     (b)   Confidentiality. The Employer has advised the Officer and
the Officer acknowledges that it is the policy of CMS Energy Corporation and its
Affiliates

7



--------------------------------------------------------------------------------



 



      to maintain as secret and confidential all Protected Information (as
defined below), and that Protected Information has been and will be developed at
substantial cost and effort to CMS Energy Corporation and its Affiliates. The
Officer shall not at any time, directly or indirectly, divulge, furnish, or make
accessible to any person or Entity (other than as may be required in the regular
course of the Officer’s employment), nor use in any manner, either during the
term of employment or after termination, for any reason, any Protected
Information, or cause any such information of CMS Energy Corporation and its
Affiliates to enter the public domain.         “Protected Information” means
trade secrets, confidential and proprietary business information of CMS Energy
Corporation and its Affiliates and any other information of CMS Energy
Corporation and its Affiliates, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by CMS Energy
Corporation and its Affiliates and their agents or employees, including the
Officer; provided, however, that information that is in the public domain (other
than as a result of a breach of this Agreement), approved for release by CMS
Energy Corporation or its Affiliates or lawfully obtained from third parties who
are not bound by a confidentiality agreement with CMS Energy Corporation or its
Affiliates, is not Protected Information. Notwithstanding the foregoing, nothing
in this subsection is to be construed as prohibiting the Officer from providing
information to a state or federal agency, legislative body or one of its
committees or a court with jurisdiction when the Officer is legally required to
do so, provided that promptly after being notified of such requirement the
Officer notifies the Employer, or from disclosing Protected Information to the
Officer’s spouse, attorney and/or his or her personal tax and financial advisors
as reasonably necessary or appropriate to advance the Officer’s tax, financial
and other personal planning (each an “Exempt Person”), provided, however, that
any disclosure or use (beyond the specific purpose for which it was released to
such Exempt Person) of Protected Information by an Exempt Person shall be deemed
to be a breach of this Section 5.1(b) by the Officer.     (c)   Nonsolicitation.
During the term of employment and for a period of twelve (12) months after the
date of the termination of the Officer’s employment, the Officer shall not:
(i) employ or retain or solicit for employment or arrange to have any other
person or Entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who (x) is an employee
or consultant of CMS Energy Corporation or its Affiliates or (y) was an employee
or consultant of CMS Energy Corporation or its Affiliates at any time during the
twelve (12) month period immediately preceding the date of the occurrence of the
activity described in clause (i); or (ii) solicit suppliers or customers of CMS
Energy Corporation or its Affiliates or induce any such person to terminate
their relationship with them.

8



--------------------------------------------------------------------------------



 



  (d)   Cooperation. The Officer shall fully and unconditionally cooperate with
CMS Energy Corporation and its Affiliates and their attorneys in connection with
any and all lawsuits, claims, investigations, or similar proceedings that have
been or could be asserted at any time arising out of or related in any way to
the Officer’s employment or activities on behalf of CMS Energy Corporation and
its Affiliates.     (e)   Nondisparagement. The provisions of this
Section 5.1(e) apply at all times following the termination of the Officer’s
employment for any reason: The Officer shall not disparage CMS Energy
Corporation or its Affiliates or their officers and/or directors, or otherwise
make comments harmful to their reputations. The Officer further shall not
testify or act in any capacity as a paid or unpaid expert witness, advisor or
consultant or otherwise on behalf of any person, or Entity that has or may have
any claim, demand, action, suit, cause of action, or judgment against CMS Energy
Corporation or its Affiliates, or in any regulatory agency proceeding in a
manner adverse to their interests. The executive officers and directors of CMS
Energy Corporation and its Affiliates shall not disparage the Officer or
otherwise make comments harmful to the Officer’s reputation. Notwithstanding the
foregoing, nothing in this Section 5.1(e) prohibits the Officer or
representatives of CMS Energy Corporation or its Affiliates from testifying
truthfully under oath in any judicial, administrative or legislative proceedings
or in any arbitration, mediation or other similar proceedings where his or her
testimony has been legally compelled or pursuant to Section 6.1 herein.     (f)
  Return of the Employer Property. The Officer agrees that upon termination of
employment he or she shall return all property of the Employer or any Affiliate
now in his or her possession.     (g)   Clawback Relating to Illegal Acts or
Restatement of Corporation’s Financial Statements. If, due to a restatement of
CMS Energy Corporation’s or an Affiliate’s publicly disclosed financial
statements or otherwise, the Officer is subject to an obligation to make a
repayment to CMS Energy Corporation or an Affiliate pursuant to a clawback
provision contained in a SERP Plan, the PISP, a bonus plan or other benefit plan
(a “benefit plan clawback provision”) of CMS Energy Corporation or its
Affiliate, it shall be a precondition to the obligation of Employer to make any
payment under this Agreement, that the Officer fully repay to CMS Energy
Corporation or its Affiliate any amounts owing under such benefit plan clawback
provision. The payments under this Agreement are further subject to any
provision of law which may require the Officer to forfeit or repay any benefits
provided hereunder that are based upon a bonus or incentive compensation, or
equity compensation, in the event of a restatement of CMS Energy Corporation’s
or an Affiliate’s publicly disclosed accounting statements or other illegal act,
whether required by Section 304 of the Sarbanes-Oxley Act of 2002, federal
securities law (including any rule or regulation promulgated by the Securities
and Exchange Commission), any state

9



--------------------------------------------------------------------------------



 



      law, or any rule or regulation promulgated by the applicable listing
exchange or system on which CMS Energy Corporation or an Affiliate lists its
traded shares. To the degree any benefits hereunder are not otherwise
forfeitable pursuant to the preceding sentences of this Section 5.1(g), the
Board or Committee may require the Officer to repay to Employer any amounts paid
under this Agreement that are computed on the basis of an actual bonus under a
bonus plan applicable to the Officer, if the Board or Committee determines, on
the basis of the clawback provisions in the bonus plan under which such bonus
payments are made, that the Officer would have been required to make a repayment
of such bonus. The rights set forth in this Agreement concerning the right of
CMS Energy Corporation, an Affiliate and/or Employer to a clawback are in
addition to any other rights to recovery or damages available at law or equity
and are not a limitation of such rights.

  (h)   Enforcement. The parties to this Agreement acknowledge that the services
of the Officer are unique and extraordinary and that a breach of any provision
of this Section 5.1 will cause irreparable harm to the Employer. Accordingly,
the Officer agrees that notwithstanding the provisions of Section 6.1 herein,
the Employer has the right to seek to enforce the noncompete and other
restrictive covenants contained in this Section 5.1 in a court of law or equity
and the Officer hereby consents to the imposition of an injunction or a
temporary restraining order or such other equitable relief as necessary to
protect the rights of the Employer under this Agreement.

Article 6. Dispute Resolution and Notice

  6.1   Dispute Resolution. Any dispute or controversy between the Officer and
the Employer arising under or in connection with this Agreement (other than
Article 5 of this Agreement) shall first be submitted in writing to the
Committee for attempted resolution. If such submission does not result in
mutually agreeable resolution within sixty (60) days thereof, such dispute or
controversy shall be settled by final and binding arbitration. Such arbitration
shall be conducted before a single arbitrator selected by the parties to be
conducted in Jackson, Michigan. The arbitration will be conducted in accordance
with the rules of the American Arbitration Association then in effect and be
finished within ninety (90) days after the selection of the arbitrator, and if
the Officer and the Employer are unable to agree within thirty (30) days on such
a single arbitrator, such Association shall select such arbitrator. The
arbitrator shall not have authority to fashion a remedy that includes
consequential, exemplary or punitive damages of any type whatsoever, and the
arbitrator is hereby prohibited from awarding injunctive relief of any kind,
whether mandatory or prohibitory. Judgment may be entered on the award of the
arbitrator in any court having competent jurisdiction. The Officer and the
Employer shall share equally the cost of the arbitrator and of conducting the
arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures. Notwithstanding the
foregoing, the Officer and the Employer acknowledge that the enforcement of the
Employer’s rights under Article 5 herein are unique and agree that the Employer
is not limited to the remedy of

10



--------------------------------------------------------------------------------



 



      arbitration but may elect the remedy of its choice including filing suit
in a court of law or equity and the Officer agrees that the Employer has the
right to obtain an injunction and/or a temporary restraining order to protect
its rights.     6.2   Notice. Any notices, requests, demands, or other
communications provided for by this Agreement shall be in writing and sent by
registered or certified mail to the Officer at the address set forth beneath his
or her signature on the last page of this Agreement or, to the Employer, at One
Energy Plaza, Jackson, Michigan 49201, Attention: Corporate Secretary. Notices,
requests, demands or other communications may also be delivered by messenger,
courier service or other electronic means and are sufficient if actually
received by the party for whom it is intended.

Article 7. Successors and Assignment

  7.1   Successors. Any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to the business of CMS Energy Corporation or
purchaser of all or substantially all of the assets of CMS Energy Corporation
shall be required to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place. This Agreement shall be binding
upon any successor in accordance with the operation of law.     7.2   Assignment
by the Officer. This Agreement shall inure to the benefit of and be enforceable
by the Officer’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Officer dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Officer’s
Beneficiary. If the Officer has not named a Beneficiary, then such amounts shall
be paid to the Officer’s devisee, legatee, or other designee, or if there is no
such designee, to the Officer’s estate.

Article 8. Miscellaneous

  8.1   Employment Status. The employment of the Officer by the Employer is “at
will” and, subject to the Officer’s rights pursuant to this Agreement or any
separate written change in control agreement entered into by the Officer and CMS
Energy Corporation/or the Employer, may be terminated by either the Officer or
the Employer at any time, subject to applicable law. Further, the Officer has no
right to be an officer of CMS Energy Corporation or any of its Affiliates and
serves as an officer entirely at the discretion of the Board.     8.2   Entire
Agreement. This Agreement supersedes any prior agreements or understandings,
oral or written, between the parties hereto, with respect to the subject

11



--------------------------------------------------------------------------------



 



      matter hereof, and this Agreement (including the “whereas” clauses and
Exhibit A) constitutes the entire agreement of the parties with respect thereto.
Without limiting the generality of the foregoing sentence, this Agreement
completely supersedes, cancels, voids and renders of no further force and effect
any and all other employment agreements, and other similar agreements,
communications, representations, promises, covenants and arrangements, whether
oral or written, between the Employer and the Officer and between the Officer
and CMS Energy Corporation or any of its Affiliates that may have taken place or
been executed prior to the Effective Date and which may address the subject
matters contained herein. Notwithstanding the above, this Agreement is
supplemental to and does not replace any written separation agreement entered
into between the parties that is contingent on a change in control, and if
change in control benefits under the separate agreement that are contingent on a
change in control, as defined in the separate written change in control
agreement, are paid or payable to the Officer, then this Agreement shall be
void, null and of no effect, and no Severance Benefits shall be paid hereunder.

  8.3   Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect, and the parties shall negotiate in good faith
to accomplish the purposes and amend this Agreement so as, to the extent
possible under the law, to carry out the original intent of the provision or
portion determined to be invalid or unenforceable.     8.4   Tax. The Employer
may withhold from any benefits payable under this Agreement any authorized
deductions and all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling. Notwithstanding
anything contained in this Agreement to the contrary, if the Executive is a
“specified employee” (determined in accordance with Section 409A and Treasury
Regulation Section 1.409A-3(i)(2)) as of the Effective Date of Termination, and
if any payment, benefit or entitlement provided for in this Agreement or
otherwise both (i) constitutes a “deferral of compensation” within the meaning
of Section 409A and (ii) cannot be paid or provided in a manner otherwise
provided herein or otherwise without subjecting the Executive to additional tax,
interest and/or penalties under Section 409A, then any such payment, benefit or
entitlement that is payable during the first 6 months following the Effective
Date of Termination shall be paid or provided to the Executive in a lump sum
cash payment to be made on the earlier of (x) the Executive’s death or (y) the
first day that is more than six (6) months immediately following the Effective
Date of Termination (or, if different, the date that qualifies as a “separation
from service” (as such term is used under Section 409A)). Each payment to be
made under this Agreement shall be treated as a separate payment for purposes of
Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, the Employer shall have the unilateral right to amend this Agreement
at any time for the sole purpose of complying with Section 409A.

12



--------------------------------------------------------------------------------



 



  8.5   Beneficiaries. The Officer may designate one (1) or more persons or
Entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement. Such designation must be in the form of a signed
writing on a form provided by the Employer. The Officer may make or change such
designation at any time.     8.6   Payment Obligation Absolute. Except as
otherwise provided in this Agreement and as provided in the last sentence of
this paragraph, the Employer’s and CMS Energy Corporation’s obligations to make
the payments and provide the benefits to the Officer specified herein shall be
absolute and unconditional, and shall not be affected by any circumstances,
including, without limitation, any offset, counterclaim, defense, or other right
which the Employer, CMS Energy Corporation or any of its Affiliates may have
against the Officer or anyone else. Except as otherwise provided in this
Agreement, all amounts payable by the Employer hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Employer shall be
final, but subject to the provisions of the next sentence. If the Officer should
seek to litigate this Agreement or the subject matters addressed herein in a
state or federal court, subject to the requirements of Section 409A, to the
extent applicable, (i) the Officer at least ten (10) days prior to filing in
court shall tender back to the Employer all cash consideration paid to the
Officer under this Agreement prior thereto and (ii) any payments then or
thereafter due to the Officer under this Agreement shall be withheld until said
litigation is finally resolved.         The Officer shall not be obligated to
seek other employment in mitigation of the amounts payable or arrangements made
under any provision of this Agreement, and the obtaining of any such other
employment, provided such other employment is not a violation of the provisions
of Article 5 herein, shall in no event effect any reduction of the Employer’s
obligations to make the payments and arrangements required to be made under this
Agreement.     8.7   Contractual Rights to Benefits. Subject to approval and
ratification by the Committee, this Agreement establishes and vests in the
Officer a contractual right to the benefits to which he or she is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Employer to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.     8.8
  Modification. Except as otherwise provided in this Agreement, this Agreement
shall not be varied, altered, modified, canceled, changed, or in any way amended
except by mutual agreement of the parties in a written instrument executed by
the parties hereto or their legal representatives, provided however, that the
consent of the Employer shall only be given with the prior approval of the
Committee and no person acting on behalf of the Employer, or purporting to do
so, shall have any authority to do so without such prior approval.

13



--------------------------------------------------------------------------------



 



  8.9   Counterparts and Headings. This Agreement may be executed in one (1) or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement. Signatures
transmitted via facsimile shall be regarded by the parties as original
signatures. The headings of the various sections and subsections of this
Agreement shall not limit or affect the terms and provisions of the Agreement.  
  8.10   Representation. Each of the Officer and the Employer represents and
warrants that this Agreement is a legal, valid and binding agreement,
enforceable in accordance with its terms and does not conflict with any other
agreement to which he, she or it is a party. The Officer acknowledges that he or
she has had an opportunity to consult with his or her legal and financial
advisors before executing and delivering this Agreement, and has read and
understands this Agreement.     8.11   Applicable Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Michigan,
without regard to its conflicts of laws principles.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of this ___
day of                     , 200_.

                      CMS ENERGY CORPORATION or Employer       OFFICER:        
 
                   
By:
          Signature:        
 
                                      Its:           Printed Name:    
 
                   
 
                   
 
          Address:                          
 
                   
 
                                     

14



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AGREEMENT
This General Release Agreement (“Agreement”), made as of the ___ day of
                    , 20___, pursuant to Michigan law, among
                     (the “Officer”), an individual, and                     , a
Michigan corporation (the “Employer”) is a general release of claims against the
Employer, CMS Energy Corporation and all of their subsidiaries and affiliates
(collectively the “CMS Companies”).
WHEREAS, the Officer’s employment with the Employer [will end] [has ended] on
                    , 20___ and [he] [she] is eligible for the receipt of
severance benefits under an Officer Separation Agreement (the “Separation
Agreement”), provided that the Officer first executes and delivers to the
Employer a prescribed form of general release attached as Exhibit A to the
Separation Agreement;
WHEREAS, terms used in this Agreement that are also used and defined in the
Separation Agreement shall have the same definition in this Agreement if not
separately and differently defined herein, such terms being recognizable by
initial caps; and
WHEREAS, this General Release Agreement satisfies the condition for receipt of
Severance Benefits under Article 3 of the Separation Agreement.
NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Officer and the Employer agree as follows:
1. MONETARY AND OTHER CONSIDERATION
In consideration for the releases and the other covenants in this Agreement, the
Officer agrees and reaffirms that the only monetary and other consideration to
which [he] [she] is entitled due to the termination of employment is that
provided to the Officer pursuant to the Separation Agreement, as set forth on
Attachment A attached to this Agreement.
2. RETURN OF COMPANY PROPERTY
By signing this Agreement, the Officer represents and warrants that [he] [she]
has returned to the Employer all of its property and all the property of any of
the CMS Companies which the Officer had in [his] [her] possession.
3. GENERAL RELEASE AND DISCHARGE BY OFFICER
In consideration of the payments and commitments made by the Employer to the
Officer (described in Section 1 above), the Officer on [his] [her] own behalf,
and [his] [her] descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors,

15



--------------------------------------------------------------------------------



 



and each of them, hereby covenants not to sue and fully releases and discharges
the Employer, CMS Energy Corporation, and all of their subsidiaries and
affiliates, past and present, and each of them as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which the Officer now owns or holds or has at any time on or prior to
the Effective Date of Termination owned or held as against said Releasees,
arising out of or in any way connected with the Officer’s employment
relationship with the Employer or the Releasees, or the Officer’s termination of
employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement, including but
not limited to, claims based on any express or implied contract of employment
which may have been alleged to exist between the Employer, the Releasees and the
Officer, or under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. §621, et seq, as amended by the Older Workers Benefit Protection Act of
1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq, as
amended, the Civil Rights Act of 1991, P. L. 102-1 66, the Elliott-Larsen Civil
Rights Act, MCLA §37.2101, et seq, the Rehabilitation Act of 1973, 29 U.S.C.
§701, et seq, as amended, the Americans with Disabilities Act of 1990, 42 U.S.C.
§12206, et seq, as amended, or the Persons with Disabilities Civil Rights Act,
MCLA §37.1101, et seq, as amended, or any other federal, state or local law,
rule, regulation or ordinance, and claims for severance pay, sick leave, holiday
pay, and any other fringe benefit provided to the Officer by the Employer or
Releasees except for those rights preserved by Section 3.2(f) of the Separation
Agreement. Nothing in this Agreement is intended to, nor do the Officer and the
Employer, waive the right to enforce the Separation Agreement.
4. REVOCATION OF RELEASE BY OFFICER
The Officer specifically acknowledges for purposes of this Agreement that:
(1) the Officer has been advised by the Employer to consult with an attorney
prior to signing this Agreement; (2) the Officer has been given [21] [45] days
to consider the release; and (3) the Officer may revoke this Agreement within
7 days of signing this Agreement. In the event of such a revocation, the Officer
will repay to Employer all funds already received under the Separation Agreement
and waive [his] [her] rights to receive any additional funds under the
Separation Agreement. Such a revocation, to be effective, must be in writing and
either (i) postmarked within 7 days of execution of this Agreement and addressed
to the attention of                     , CMS Energy Corporation, at One Energy
Plaza, Jackson, Michigan 49201, or (ii) hand delivered to                     
within 7 days of execution of this Agreement. The Officer understands that if
revocation is made by mail, mailing by certified mail, return receipt requested,
is recommended to show proof of mailing. IF THE OFFICER SIGNS THIS AGREEMENT
PRIOR TO THE END OF THE [21] [45] DAY PERIOD, THE OFFICER CERTIFIES THAT THE
OFFICER

16



--------------------------------------------------------------------------------



 



KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE AGREEMENT AFTER CONSIDERING IT
LESS THAN [21] [45] DAYS AND [HIS] [HER] DECISION TO DO SO WAS NOT INDUCED BY
THE EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO WITHDRAW OR ALTER
THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE SEPARATION AGREEMENT PRIOR TO
THE EXPIRATION OF THE [21] [45] DAY TIME PERIOD.
THIS AGREEMENT AND THE RELEASE CONTAINED IN THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ONLY AFTER THE REVOCATION PERIOD HAS PASSED.
5. GOVERNING LAW AND SEVERABILITY OF INVALID PROVISIONS
This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles. In the
event that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect,
and the parties shall negotiate in good faith to accomplish the purposes and
amend this Agreement so as, to the extent possible under the law, to carry out
the original intent of the provision or portion determined to be invalid or
unenforceable.
6. FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE
In entering this Agreement, the Employer and the Officer represent that they
have had the opportunity to consult with attorneys of their own choice, that the
Employer and the Officer have read the terms of this Agreement and that those
terms are fully understood and voluntarily accepted by them.
7. DISPUTE RESOLUTION
The provisions of Article 6, Dispute Resolution and Notice, of the Separation
Agreement, shall apply to and govern any dispute arising under this Agreement.
8. MODIFICATION
Except as otherwise provided in this Agreement, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.
9. COUNTERPARTS AND HEADINGS
This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures. The headings of the various sections and
subsections of this Agreement shall not limit or affect the terms and provisions
of this Agreement.

17



--------------------------------------------------------------------------------



 



Signed this ___ day of                     , 20     .

                    [OFFICER’S NAME]
 
       
 
       
 
                  [EMPLOYER’S NAME]
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

18



--------------------------------------------------------------------------------



 



ATTACHMENT A

19